76 U.S. 145
19 L.Ed. 771
19 L.Ed. 772
9 Wall. 145
LATHAM'S AND DEMING'S APPEALS.
December Term, 1869

THESE were two appeals from the Court of Claims, in suits against the United States. They had been passed at former terms, and early at this one. It being alleged by Mr. Hoar, Attorney-General, that they involved a question of public interest to wit, the legal tender question—which he desired, for some reasons which he stated, to have passed on anew, he asked the court to fix a day at this term for argument upon them, it being stated by him that it was, in his opinion, most desirable that the matter should not be postponed to the next term. After opposition and some delays by Messrs. Carlisle and Merryman, for the appellants respectively, who denied that any question of legal tender was presented in the records, and asserted that the cases, whenever called, had been passed, on an understanding by themselves, the counsel of the government, and the court, that if any such question were properly in them it should abide the decision to be made in Hepburn v. Griswold,* then under consideration by the court—a day was fixed for the hearing of the cases. When the day arrived the cases were postponed, owing to another case being before the court. Being finally called, Mr. L. S. Chatfield, with whom was Mr. Merryman, for the appellants respectively, offered a stipulation signed by them in behalf of their clients, and moved to dismiss the appeals. The Attorney-General opposed the motion; stating that it was a surprise to him; that he was now prepared to argue the cases, and desired to do so.
After some conference on the bench, where the judges did not seem to be entirely unanimous, the court withdrew for consultation. On their return, the CHIEF JUSTICE announced it as the unanimous judgment of the court that the appellants had a right to have their appeals dismissed, and they were both DISMISSED ACCORDINGLY.



*
 The Legal Tender Case, 8 Wallace, 603.